IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


CATHERINE RANDALL,              : No. 22 MAL 2016
                                :
                 Petitioner     :
                                : Petition for Allowance of Appeal from
                                : the Order of the Superior Court
            v.                  :
                                :
                                :
ADELBERG RUDOW DORF & HENDLER, :
LLC.; DAVID APPLEFELD, ESQUIRE; :
GEOFFREY WASHINGTON, ESQUIRE;   :
MARC NOREN, ESQUIRE; ANDREW     :
RADDING, ESQUIRE; CAROL COOPER, :
ESQUIRE; WINSTON GRESOV; MARION :
BESS PARMERTER; AND FREDERICK   :
GRESOV,                         :
                                :
                 Respondents    :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of June, 2016, the Petition for Allowance of Appeal is

DENIED.